Citation Nr: 1707437	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-27 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

ISSUES

1.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151, for painful scarring on the of back of the neck, behind the left ear, the left side of the stomach, the right knee, and on the right side of the back above the kidney, as well a recurrent 2-inch node on the left elbow, as a result of treatment at a VA medical facility from March 5, 1992 to March 24, 1992.

2.  Entitlement to service connection for a testes disability, to include as to due to exposure to chemicals.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a bilateral hand disability.

6.  Entitlement to service connection for a bilateral knee disability.

7.  Entitlement to service connection for a left arm disability.

8.  Entitlement to service connection for a right foot disability.

9.  Entitlement to service connection for a right ankle disability.

10.  Entitlement to service connection for epistaxis/rhinorrhea, to include as an undiagnosed illness, to include as to due to exposure to chemicals.  

11.  Entitlement to service connection for aching joints and sore muscles (symptoms of arthritis and fibromyalgia), to include as to due to exposure to chemicals.

12.  Entitlement to service connection for memory loss, to include as an undiagnosed illness, to include as to due to exposure to chemicals.

13.  Entitlement to service connection for migraine headaches, to include as to due to exposure to chemicals.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from July 1, 1986 to October 31, 1991, November 20, 2006 to October 26, 2007, and from July 16, 2010 to August 13, 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2011 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Houston, Texas.

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

With the exception of the claim involving 38 U.S.C.A. § 1151 and the claim of entitlement to service connection for a testes disability, the appeal is remanded to the RO or Appeals Management Office (AMO).


FINDINGS OF FACT

1.  A preponderance of the evidence of record shows that the Veteran's painful scarring on the of back of the neck, behind the left ear, the left side of the stomach, the right knee, and on the right side of the back above the kidney, as well a recurrent 2-inch node on the left elbow, was not caused or aggravated by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, nor was such the result of an event not reasonably foreseeable.

2.  Although the evidence of record reflects the subjective presence of enlarged testes, there is no diagnosable testes disability.
CONCLUSIONS OF LAW

1.  The requirements for the payment of compensation benefits pursuant to 38 U.S.C.A. § 1151 for painful scarring on the of back of the neck, behind the left ear, the left side of the stomach, the right knee, and on the right side of the back above the kidney, as well a recurrent 2-inch node on the left elbow, as a result of treatment at a VA medical facility from March 5, 1992 to March 24, 1992, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).

2.  The requirements for establishing service connection for a testes disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

In November 2010, the RO sent the Veteran a letter advising him how to establish entitlement to disability compensation under 38 U.S.C.A. §  1151 and how to establish service connection, as well as what types of evidence he could submit in support of those claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating and notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This notice was provided to the Veteran prior to the rating decisions that denied the benefits sought. 

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of these claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to VA's duty to assist, the RO obtained the Veteran's service treatment and personnel records and his identified VA and private treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that there is no indication in the record that additional evidence relevant to the claims being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

During the pendency this appeal, VA obtained an opinion from an April 2011 VA examiner regarding the salient issues presented by the Veteran's claim concerning 38 U.S.C.A. § 1151.  Additionally, the Veteran underwent VA examinations in April 2011 regarding his service connection claim for a testes disability.  The examiners reviewed the Veteran's the relevant evidence of record and the Veteran's assertions, which allowed for fully-informed opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Based on the above, the Board finds that VA has satisfied its duty to assist.

As referenced above, the Veteran testified at an October 2016 hearing with the undersigned Veterans Law Judge.  Generally, a Veterans Law Judge who conducts a hearing is required to fulfill two duties to comply with the above the regulation.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at the October 2016 Board hearing by an accredited representative from The American Legion.  At the beginning of the hearing, the Veterans Law Judge and the Veteran's representative agreed as to the claims that were on appeal.  The representative and the Veterans Law Judge asked questions pertaining to these issues, and obtained the Veteran's assertions.  Further, no pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Neither the Veteran's representative nor the Veteran has suggested any deficiency in the conduct of the hearing and, thus, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

1151 Claim

When a veteran suffers additional disability as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  For claims, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; see VAOPGCPREC 40-97 (Dec. 31, 1997). 

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1). 

Proximate cause may also be established where the Veteran's additional disability was an event not reasonably foreseeable; a determination based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32 (2016)).  See 38 C.F.R. § 3.361(d)(2). 

Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32. Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98 (2011).

In support of his claim, the Veteran asserts that he experiences painful scarring on the of back of the neck, behind his left ear, on the left side of his stomach, on his right knee, and on the right side of his back above the kidney, as well a recurrent 2-inch node on his left elbow, as a result of treatment at a VA medical facility from March 5, 1992 to March 24, 1992.

According to a March 30, 1992 discharge summary, the Veteran was admitted to the VA Medical Center in Houston, Texas, on March 5, 1992, with a diagnosis of disseminated coccidioides mycosis.  The Veteran presented with oligo-arthritis, skin lesions, and rapidly enlarging cervical adenopathy one month after experiencing a flu-like illness (sore throat, fever, myalgias, and dry cough).  In February 1992, the Veteran reported a 4-day span of night sweats, followed by pain and swelling in his left knee.  He then observed the presence of dermal skin lesions, beginning as small papules, enlarging to have increasing surrounding pigment and a fungating, verrucous surface.  The Veteran subsequently noticed tenderness in his left breast and, three weeks prior to his hospital admission, the rapid onset of pain and swelling in his left ankle.  One week prior to his hospital admission, the Veteran noticed right neck swelling that rapidly grew.  A physical examination revealed the following:

Temperature of 100.4 [degrees].  There was a left labial dermal verrucous ulcerating lesion approximately 1 [centimeter] in diameter below the left nares.  There was no tonsil or adenoid hypertrophy.  There was no thrush.  There was an enlarged right cervical lymph node, slightly tender, external to the thorax.  It was rubbery and firm.  It was approximately 4 [by] 3 [centimeters] lying just beneath the sternal head of the sternocleidomastoid.  BREAST EXAMINATION: There was a tender 1 [centimeter] subcutaneous nodule on the left breast which did not feel fluctuant.  LUNGS: On lung examination there was slight decrease in right lung on breath sounds, questionable dullness in right posterior chest and delayed air entry in the right chest.  HEART: He had a normal heart examination.  His abdominal examination was significant for a 13 [centimeter] hepatomegaly which was nontender.  There was a question of splenic enlargement.  There was no spleen tip palpable; however, Traube's space had been obliterated.  GENITOURINARY: His genitourinary examination was significant for 1 [centimeter] inguinal lymph nodes.  He was a normal male.  There were no abnormalities of the testes.  EXTREMITIES:  Significant for a swollen, nontender, nonerythematous ankle with a normal range of motion.  The left knee was swollen with, perhaps, increased synovial fluid, was tender in the medial subpatellar border, again, with normal range of motion.  SKIN:  Skin examination revealed numerous dermal lesions circular to elliptical, 1 to 2 [centimeters] in diameter of apparently different ages.  There was surrounding hyperpigmentation.  Lesions appeared to begin as small 1 [millimeter] nodules which enlarged with increasing peripheral pigmentation and ulcerating caps, they were nontender.  Location of lesions - left lower quadrant abdomen, left upper breast, left shoulder, right knee - anterior, left posterior neck - two lesions, left upper lip, left lower lip.  The [Veteran]'s chest x-ray revealed massive right hilar adenopathy, nodular interstitial infiltrates throughout the right lung, perhaps some evidence of right sided volume loss, the trachea was shifted leftwards... HOSPITAL COURSE: Upon admission, pathology was consulted for fine needle aspiration of right cervical lymph node which was performed on March 6, 1992.  Cheesy necrotic aspirate was obtained which had high concentrations of a fungal organism whose appearance was consistent with Coccidioides immitis.  Cultures of these aspirates later confirmed Coccidioides immitis.  This was further confirmed by skin biopsy and culture.  Dr. Hamil of infectious disease was consulted for further evaluation and therapy. Evaluation undertaken included serum and cerebral spinal fluid, complement fixation titers.  Cerebral spinal fluid was examined, was acellular with normal protein.  Complement fixation titers with cerebrospinal fluid were negative.  Complement fixation titers in the serum were positive to a titer of 1 to 128.  The [Veteran] was given intravenous amphotericin through peripheral vein on a daily basis, at a dose of 0.7 [milligrams] per kilogram, achieving a total dose of 500 [milligrams] by March 24, 1992.  [Alt]hough there were no visual change in skin lesions, there was a visible decline in the size of right cervical adenopathy, the node became very firm and was no longer tender.  Chest x-rays were repeated on March 20, 1992, and were unchanged in comparison to initial chest films.  The [Veteran] had continued swelling and pain in the left knee.  Evaluation prior to discharge revealed marked increase in synovial fluid accumulation 40 [cubic centimeters] of synovial fluid was withdrawn, sent for culture and examination.

This summary indicated that the Veteran was discharged home on March 24, 1992, "in good condition."

The evidence of record demonstrates the presence of scarring on the back of the Veteran's neck, behind his left ear, on the left side of his stomach, on his right knee, and on the right side of his back above the kidney, in addition to a recurrent 2-inch node on the left elbow.

In April 2011, the Veteran underwent a VA examination to ascertain whether this scarring and recurrent node were the result of carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or was the result of an event not reasonably foreseeable.  After reviewing the evidence of record and administering a clinical evaluation, the examiner opined that his painful scars and recurrent left elbow node were "not caused by or a result of VA medical treatment, rehab[ilitation] program, or participation in a compensated work therapy program activity."  In support of this conclusion, the examiner included the following rationale:

This [V]eteran had surgical procedures of [sic] done only on the neck area.  These were punch biopsies of a very minute in [sic] size and would be expected to heal without scars.  They were not surgical incisions in these aforementioned areas.

The [V]eteran did have several scars noted about the elbow, at the base of the neck posteriorly, abdominal site, right knee, and also the back area, which did not involve any surgeries or procedures.  According to the [V]eteran they resulted from scars from the Coccidiomycoses.

During an October 2016 Board hearing, the Veteran reiterated his assertions that his painful scarring and the recurrent node were the result of treatment he received at a VA facility.  He stated that VA medical personnel "dug" into his neck with a "metal prong" for clinical testing.  He also stated that he was given an experimental medication used "on pregnant women."  The Veteran then described how he self-treated his skin lesions by cutting them off of his skin with a knife.

The evidence of record includes only one competent and probative opinion wherein the salient issue presented by the Veteran's claim is addressed: the April 2011 VA examiner's opinion.  In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only competent and probative opinion of record is that of the VA examiner, which is negative to the Veteran's claim.

To the extent that the Veteran asserts (1) that he incurred painful scarring and/or a recurrent node as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA; (2) that his painful scarring and/or recurrent node resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately, or that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; (3) that VA furnished hospital care, medical or surgical treatment, or examination without his informed consent; or (4) that developing painful scarring and/or recurrent node were events that was not reasonably foreseeable, the Board finds that such determinations are more suited to the realm of medical, rather than lay expertise.  These determinations are too complex for a layperson to proffer a competent opinion.  See VAOGCPREC 05-01 (finding that determinations as to whether a physician's diagnosis, treatment, or procedures for arriving at a diagnosis or course of treatment conform to ordinary standards of medical care generally present matters outside the ordinary knowledge of laypersons and, therefore, must be shown by medical evidence).  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions of such.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's assertions do not constitute competent evidence in this case.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Testes

The Veteran asserts that he experiences a testes disability, which he asserts was incurred in or due to his active duty, to include as due to exposure to chemicals.  The salient issue with respect to this claim is whether the evidence demonstrates a current diagnosis.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Veteran was provided a VA examination in April 2011.  The examiner reviewed the Veteran's reported history and administered a clinical evaluation.  Ultimately, the examiner determined that a diagnosis of a testes disability was not warranted, but noted the Veteran's report that his testes were enlarged.

Although the VA and private treatment records were associated with the Veteran's claims file, none of this evidence included a diagnosis of a current disability.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin, 1 Vet. App. at 175.  The only competent and probative opinion of record as to the presence of a testes disability is the April 2011 VA examination, which is negative to the Veteran's claim.

To the extent that the Veteran asserts that he has a testes disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render diagnoses.  Accordingly, his opinion on such matters is not competent evidence because such questions require medical expertise to determine.  See Jandreau, 492 F.3d at 1376-77.  Here, the Board finds the opinion of the VA examiner to be of greater probative value than the Veteran's lay contentions.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate competent evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for a testes disability has not been presented and the claim must be denied.

As the preponderance of the evidence is against finding a current diagnosis of a testes disability, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-6.


ORDER

Compensation benefits pursuant to 38 U.S.C.A. § 1151, for painful scarring on the of back of the neck, behind the left ear, the left side of the stomach, the right knee, and on the right side of the back above the kidney, as well a recurrent 2-inch node on the left elbow, as a result of treatment at a VA medical facility from March 5, 1992 to March 24, 1992, is denied.

Service connection for a testes disability is denied.
REMAND

The Veteran is seeking entitlement to service connection for disabilities involving his back, neck, bilateral hands, bilateral knees, left arm, right foot, and right ankle, alternatively claimed as aching joints, sore muscles, symptoms of arthritis, and/or fibromyalgia.  The Veteran is also seeking entitlement to service connection for epistaxis/rhinorrhea, memory loss, and migraine headaches.  In addition to exposure to chemicals and an alleged in-service motor vehicle accident, the Veteran has asserted that service connection for these disabilities is warranted as a result of in-service injuries and/or the rigors of his military service.

Pursuant to his claims, the Veteran underwent several VA examinations that, even when considered together, are inadequate.  April 2011 opinions contradict the underlying rationales and are conclusory.  May 2011 opinions are similarly conclusory, but also fail to specifically address the Veteran's report of lay observable symptoms.  A separate May 2011 opinion regarding memory loss and migraine headaches is limited to the Veteran's in-service boxing and, although tension-type headaches are diagnosed, no etiological opinion was rendered.  In sum, the VA examinations provided to the Veteran have been incomplete or are insufficient for purposes of adjudicating his claims.  As such, the Board finds that a remand is required in order to provide the Veteran additional VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMO must make a formal determination as to whether the August 21, 2010 motor vehicle accident occurred during a period of active service, to include consideration of 38 C.F.R. § 3.6(b)(7) (2016).

2.  The Veteran must then be provided a VA examination in order to ascertain the presence, nature, and etiological relationship to service with respect to his back, neck, bilateral hands, bilateral knees, left arm, right foot, right ankle, aching joints/sore muscle/symptoms of arthritis/fibromyalgia, epistaxis/rhinorrhea, memory loss, and migraine headaches.  The claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must then provide opinions as to the following questions: 

(a)  What is nature of any current diagnosis regarding the Veteran's back, neck, bilateral hands, bilateral knees, left arm, right foot, right ankle, aching joints/sore muscle/symptoms of arthritis/fibromyalgia, epistaxis/rhinorrhea, memory loss, and migraine headaches?

(b)  Did any of the current disabilities pre-exist the Veteran's active duty?  If so, the examiner must state the specific evidence underlying that determination.

(c) If any disability clearly and unmistakably pre-existed the Veteran's active duty, was it NOT aggravated therein?  The examiner must state the specific evidence underlying that determination.

(d) If any disability did NOT pre-exist the Veteran's active duty, was that disability incurred in OR due to his active duty?  The examiner must identify and discuss any evidence underlying the opinion rendered.  Further, the examiner must specifically discuss the Veteran's assertions, including his statements as to the rigors of his active duty, continuity, in-service injuries, and exposure to chemicals.

(e) If any disability did NOT pre-exist the Veteran's active duty, was that disability caused OR aggravated by a service-connected disability?  The examiner must identify and discuss any evidence underlying the opinion rendered.

The examiner must provide a complete rationale for all opinions expressed.  A complete rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significant of the relevant evidence.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO/AMO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, the RO/AMO must re-adjudicate the claims of entitlement to service connection for back, neck, bilateral hands, bilateral knees, left arm, right foot, right ankle, aching joints/sore muscle/symptoms of arthritis/fibromyalgia, epistaxis/rhinorrhea, memory loss, and migraine headaches, to include consideration of all relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


